s. In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Review of the New York City Board of Education, dated July 12, 1989, which, after a hearing, found the petitioner "not a responsible bidder” and excluded it from obtaining an asbestos removal contract, the petitioner appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated August 31, 1989, dismissing the proceeding.
*679Ordered that the judgment is affirmed, with costs.
We agree that the Board of Review of the New York City Board of Education did not act in an arbitrary and capricious manner in denying the petitioner status as a responsible bidder for an asbestos removal contract. The petitioner corporation’s president, sole stockholder, and principal officer, Ante Grgas, was recently convicted of a Federal felony, upon pleading guilty to payment of a gratuity to an inspector of the Federal Environmental Protection Administration in connection with another asbestos abatement project. The Board of Education, concerned with the petitioner’s integrity in fulfilling the asbestos abatement contract and cognizant of its obligation to provide a safe place for New York City children to receive their education, could rationally conclude that petitioner is not a "responsible” bidder on the basis of that criminal conviction (see, Abco Bus Co. v Macchiarola, 52 NY2d 938, cert denied 454 US 822; Matter of Omega Transp. Co. v Aiello, 52 NY2d 939; Matter of Crescent Bus Corp. v Board of Educ., 95 AD2d 776). Accordingly, the proceeding was properly dismissed. Bracken, J. P., Kooper, Miller and Ritter, JJ., concur.